DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 04/21/2022 is acknowledged.  the Amendment/Response, claims 61, 62, 69, and 70 were amended, and claim 72 was cancelled.  Claims 61-71 and 73-77 are pending and have been examined in this action.  Applicants have overcome all rejections of record by virtue of the amendments to the claims and remarks provided in the Response.  Claims 61-71 and 73-77 are allowed.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the prior art of record does not teach or fairly suggest the claimed cosmetic gel compositions comprising oxymetazoline or a salt thereof and a permeation enhancer, wherein the amount of oxymetazoline or salt thereof is from about 0.5 mg to 8 mg per dose and wherein the permeation enhance is less than 40% by weight of the total composition.  The closest prior art of record, Chapin, describes administering ophthalmic compositions comprising oxymetazoline directly in the eye of a subject to treat eyelid swelling rather than upper eyelid drooping, and fails to teach or suggest administering an effective amount of oxymetazoline of about 0.5 mg to 8 mg per dose as claimed.  The other cited prior art or record do not remedy the deficiencies of Chapin in teaching and/or suggesting the claimed invention.
 Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 61-71 and 73-77 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615